DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/10/2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-20 previously set forth in the Non-Final Office Action mailed 08/20/2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The disclosure is objected to because of the following informalities:
In paragraph 0081, equation (10) appears to be missing parameter “PK” which is present in other formulas, including (11), which is a generalization of (10).
Appropriate correction is required.



Claim Objections
13 is objected to because of the following informalities:  
In claim 13, line 5, "determine" should read "determin[[e]]ing."
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3, 5-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leahy et al (US 20150363948), hereinafter Leahy.
Regarding claim 1, Leahy teaches a system for imaging (“A medical imaging system for reconstructing quantitative dynamic nuclear medicine images of a subject” [0020]), comprising:
a positron emission tomography (PET) scanner (“a three dimensional positron emission tomography (3D PET) scanner” [0020]; “scanner 501,” [0066], fig. 5) configured to
perform scans of a subject (“scanner 501 ... that scans a portion of a patient” [0066], fig. 5)  injected with a tracer (“radioactive tracer may be injected” [0007]) during a first time period (“the rest of the scan time (t > t1), where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]), the tracer being injected into the subject at an injection 
generate PET data based on the scans of the subject (“acquires PET data using a dynamic PET protocol with at least two scans” [0020]; Claim 1);
at least one storage device (“a data storage system 504 that may store any of the types of 
information, images and/or data that have been described herein” [0066], fig. 5; “memories (e.g., random access memories (RAMs), read-only memories (ROMs), and/or programmable read only memories (PROMS)), tangible storage devices (e.g., hard disk drives, CD/DVD drives, and/or flash memories)” [0067]) including a set of instructions (“The computer system may include software (e.g., one or more operating systems, device drivers, application programs, and/or communication programs). When software is included, the software includes programming instructions and may include associated data and libraries.  When included, the programming instructions are configured to implement one or more algorithms that implement one or more of the functions of the computer system, as recited herein.” [0068]); and
at least one processor (“one or more processors," [0067]) in communication with the at least one storage device ("The data processing system 502 may be implemented with a computer system configured to perform the functions that have been described herein for the component.  The computer system may include one or more processors," [0067], Fig. 5. "FIG. 5 illustrates an example of a medical imaging system that reconstructs, stores and displays Patlak slope and intercept images." [0036]. The “reconstructs, stores and displays” operations require at least one processor in communication with the at least one storage device as shown in Fig. 5), wherein when executing the set of instructions, the at least one processor is directed to:

[AltContent: arrow]determine a first portion (second term on the right-hand side of Eq. (1) : 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
[0047], for (t > t1) [0060]) of a blood input function (“ blood input function C(t)” [0047]) of the tracer in the subject based on the PET images (“compute a blood input function ... with estimated patient arterial blood activity levels computed from the list-mode PET data” [0021]. Note that the blood input function is used to calculate the tracer time activity curve [0047]), the first portion of the blood input function being associated with the first time period (“measurement of the blood input function C(t)... with an image-based exponential model for the rest of the scan time (t > t1), where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]);
[AltContent: arrow][AltContent: connector][AltContent: arrow]determine an integral(an integral of the first term on the right-hand side of Eq. (1): 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
 [0047]) of a second portion (the first underlined term on the right-hand side of Eq. (1), [0047]) of the blood input function (C(), Eq. (1)) based on a kinetic model (the Patlak model [0043], “The Patlak model may provide an approximate solution to the two compartment kinetic model for irreversible tracers in the steady state period” [0047]) , the PET data (“The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image 1” [0062]. The requirement of continuity at t1 of [0062] means that the integral is determined based on the first portion of the blood input function because at t> t1 the blood input function equals the first portion of the blood input function. Therefore, the second portion of the blood input function has to be consistent with the first portion), the second portion of the blood input function being associated with a second time period (period of (0<t < t1) [0060])  between the injection time and a start time (“t1” [0060]) of the first time period (“measurement of the blood input function C(t)... a population based estimate for the early scan time (t < t1) ... where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]); and
determine kinetic parameters (“slope and intercept“ [0042]; “where .kappa. is the net influx rate or slope parameter, and q is the intercept of the Patlak model.” [0047]) of the kinetic model based on the PET data (“The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image reconstruction data processing system that may include software." [0042]), the first portion of the blood input function (included in the Patlak model [0047]), and the integral of the second portion of the blood input function (“Approaches for the reconstruction of parametric whole or extended body PET images are now The Patlak model includes the first portion of the blood input function, and the integral of the second portion of the blood input function, in accordance with Eq. (1), [0047]), the kinetic parameters indicating a metabolism of the tracer in the subject (“tracer dynamics” [0040]; “where .kappa. is the net influx rate or slope parameter,” [0047]. The tracer dynamics which is represented by the slope and intercept parameters and the net influx rate indicate the metabolism of the tracer in the subject).
Regarding claim 3, Leahy teaches the system of claim 1, wherein to determine the integral of the second portion of the blood input function based on the kinetic model, the PET data, and the first portion of the blood input function, the at least one processor is further directed to:
determine a Patlak estimation (the Patlak model [0043], “The Patlak model may provide an approximate solution to the two compartment kinetic model for irreversible tracers in the steady state period” [0047]; Fig. 3; Eq. (3) [0049]) based on the kinetic model (Fig. 3); 
determine a target function (L, Eqs. (4)-(6); F, Eqs. (7)-(8)) based on the Patlak estimation, the target function representing a relationship among the PET data generated during the first time period (“continuously collected list-mode data over time interval [T0, T],” [0050]), the first portion of the blood input function (B2(t)=C(t), [0048]-[0049]; “time interval [T0, T],” [0050]), and the integral of the second portion of the blood input function (.lamda..sub.i(t), [0050], eqs.(4)-(8). Note that B1(t), [0049], is the integral of the second portion of the blood input function, which is included in Eq. (7), [0051], and Eq. (8), [0052], through .lamda..sub.i(t), as follows from Eqs. (1)-(3), [0047]-[0049]. Because the target function is expressed through B1(t), B2(t), and PET data and subjected to optimization, [0053]-[0055], it represents the claimed relationship); and
[AltContent: arrow][AltContent: connector][AltContent: arrow]determine the integral (the integral of the first term on the right-hand side of Eq. (1): 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
 [0047]; B1(t) [0049], Eqs. (2)-(3)) of a second portion (the first underlined term on the right-hand side of Eq. (1), [0047]) of the blood input function based on the target function (“Setting the parameter .beta.  to zero in (7) or (8) reduces the approach to maximum likelihood which may also be used to compute the Patlak slope and intercept images.” [0055]. Because those images enter (7) or (8) through .lamda..sub.i(t) that also depends on B1(t), to determine them the integral of a second portion has to be determined as well).
Regarding claim 5, Leahy teaches the system of claim 3, wherein the integral of the second portion of the blood input function is determined based on an expectation maximization (“maximum likelihood” [0055]) algorithm ("4DIG iterates over subsets of data in such a way as to ensure convergence to a maximum of F(W) in (7)…Unlike the full parametric model, the Patlak formulation may result in a concave cost function so that any local maximum is a global maximum…Setting the parameter .beta.  to zero in (7) or (8) reduces the approach to maximum likelihood which may also be used to compute the Patlak slope and intercept images." [0055]. “Any numerical optimization method other than 4DIG may be used to find an image that approximately maximizes a penalized likelihood function." [0071].  Note that B1(t), [0049], is the integral of the second portion of the blood input function, which is included in Eq. (7), [0051], and Eq. (8), [0052], through .lamda..sub.i(t), as follows from Eqs. (1)-(3), [0047]-[0049]. Therefore, the integral of the second portion of the blood input function is determined using “maximum likelihood” approach).
Regarding claim 6, Leahy teaches the system of claim 1, wherein the tracer is applicable to a two-tissue compartment model ("FIG. 3 illustrates an example of a two-compartment kinetic model that may be used for dynamic PET imaging." [0034]. "The Patlak model may provide an approximate solution to the two compartment kinetic model for irreversible tracers in the steady state period" [0047]).
Regarding claim 7, Leahy teaches the system of claim 1, wherein the tracer is an irreversible tracer (“The radioactive tracer may be injected… One of the most commonly used radiotracers is 18F-FDG (2-deoxy-2-(18F) fluoro-D-glucose), which is a glucose analog.” [0007]; “k4 = 0”; Fig. 3)
Regarding claim 8, Leahy teaches the system of claim 1, wherein the start time of the first time period is equal to a time point (“the time to steady state” [0060]) at which the distribution of the tracer in the subject is deemed to have reached a steady state (“where t1 is a user selected constant on the order of the time to steady state of the Patlak model.” [0060]. The start time can be selected by the user as recited).
Regarding claim 9, Leahy teaches the system of claim 1, wherein the start time of the first time period is after a time point (“the time to steady state” [0060]) at which the distribution of the tracer in the subject is deemed to have reached a steady state (“where t1 is a user selected constant on the order of the time to steady state of the Patlak model.” [0060]. The start time can be selected by the user as recited).
Regarding claim 10, Leahy teaches the system of claim 1, wherein the PET scanner performs the scans of the subject at a single bed position (“a single bed position" [0059]) or at multiple bed positions (“FIG. 4 illustrates an example of dynamic PET scanning at multiple bed 
Regarding claim 11, Leahy teaches a method for imaging (“The blood input function required for the Patlak model may be estimated from the image data in combination with a population based average input function.  The method is capable of performing robust estimation of Patlak images from as few as two acquisition frames per bed position." [0043]; "a 4D incremental gradient method" Claim 13. “Any numerical optimization method other than 4DIG may be used to find an image that approximately maximizes a penalized likelihood function." [0071]) implemented on a computing device (“the computer system, as recited herein.” [0068]) having one or more processors (“one or more processors," [0067]) and one or more storage devices (“a data storage system 504 that may store any of the types of information, images and/or data that have been described herein” [0066], fig. 5; “memories (e.g., random access memories (RAMs), read-only memories (ROMs), and/or programmable read only memories (PROMS)), tangible storage devices (e.g., hard disk drives, CD/DVD drives, and/or flash memories)” [0067]), the method comprising:
directing a positron emission tomography (PET) scanner to perform scans (“acquires PET data using a dynamic PET protocol with at least two scans” [0020]; Claim 1) of a subject (Fig. 4) injected with a tracer (“radioactive tracer may be injected” [0007]) during a first time period (“the scan time” [0060]), the tracer being injected into the subject at an injection time (“The radioactive tracer may be injected before … the start of the PET scan” [0007]) prior to the first time period ("before … the start of the PET scan” [0007]);
generating PET images (“The Patlak slope and intercept images” [0042]) by reconstructing the PET data (“The Patlak slope and intercept images may be reconstructed by 
[AltContent: arrow]determining a first portion (second term on the right-hand side of Eq. (1) : 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
[0047]) of a blood input function (“ blood input function C(t)” [0047]) of the tracer in the subject based on the PET images (“compute a blood input function ... with estimated patient arterial blood activity levels computed from the list-mode PET data” [0021]), the first portion of the blood input function being associated with the first time period (“measurement of the blood input function C(t)... with an image-based exponential model for the rest of the scan time (t > t1), where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]);
[AltContent: connector][AltContent: arrow][AltContent: arrow]determining an integral (an integral of the first term on the right-hand side of Eq. (1): 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
 [0047]) of a second portion (the first underlined term on the right-hand side of Eq. (1), [0047]) of the blood input function (C(), Eq. (1)) based on a kinetic model (the Patlak model [0043], “The Patlak model may provide an approximate solution to the two compartment kinetic model for irreversible tracers in the steady state period” [0047]), the PET data (“The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image reconstruction data processing system that may include software." [0042]. “The blood input 1” [0062]. The requirement of continuity at t1 of [0062] means that the integral is determined based on the first portion of the blood input function because at t> t1 the blood input function equals the first portion of the blood input function. Therefore, the second portion of the blood input function has to be consistent with the first portion), the second portion of the blood input function being associated with a second time period (period of (0<t < t1) [0060]) between the injection time and a start time (“t1” [0060]) of the first time period; and
determining kinetic parameters (“slope and intercept“ [0042]; “where .kappa. is the net influx rate or slope parameter, and q is the intercept of the Patlak model.” [0047]) of the kinetic model based on the PET data (“The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image reconstruction data processing system that may include software." [0042]), the first portion of the blood input function (included in the Patlak model [0047]), and the integral of the second portion of the blood input function (“Approaches for the reconstruction of parametric whole or extended body PET images are now described, whose axial length 201 exceeds an axial extent 202 of a scanner, from list-mode PET data using a Patlak model to represent tracer dynamics.” [0040]. The Patlak model includes the first portion of the blood input function, and the integral of the second portion of the blood input function, in accordance with Eq. (1), [0047]), the kinetic parameters indicating a metabolism of The tracer dynamics which is represented by the slope and intercept parameters and the net influx rate indicate the metabolism of the tracer in the subject).
Regarding claim 13, Leahy teaches the method of claim 11, wherein the determining of the integral of the second portion of the blood input function based on the kinetic model, the PET data, and the first portion of the blood input function includes:
determining a Patlak estimation (the Patlak model [0043], “The Patlak model may provide an approximate solution to the two compartment kinetic model for irreversible tracers in the steady state period” [0047]; Fig. 3) based on the kinetic model (Fig. 3); 
determine a target function (L, Eqs. (4)-(6); F, Eqs. (7)-(8)) based on the Patlak estimation, the target function representing a relationship among the PET data generated during the first time period (“continuously collected list-mode data over time interval [T0, T],” [0050]), the first portion of the blood input function (B2(t)=C(t), [0048]-[0049]; “time interval [T0, T],” [0050]), and the integral of the second portion of the blood input function (.lamda..sub.i(t), [0050], eqs.(4)-(8). Note that B1(t), [0049], is the integral of the second portion of the blood input function, which is included in Eq. (7), [0051], and Eq. (8), [0052], through .lamda..sub.i(t), as follows from Eqs. (1)-(3), [0047]-[0049]. Because the target function is expressed through B1(t), B2(t), and PET data and subjected to optimization, [0053]-[0055], it represents the claimed relationship); and
[AltContent: arrow][AltContent: connector][AltContent: arrow]determining the integral (the integral of the first term on the right-hand side of Eq. (1): 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
 [0047]; B1(t) [0049], Eqs. (2)-(3)) of a second portion (the first underlined term on the right-hand side of Eq. (1), [0047]) of the blood input function based on the target function(“Setting the Because those images enter (7) or (8) through .lamda..sub.i(t) that also depends on B1(t), to determine them the integral of a second portion has to be determined as well). 

Regarding claim 15, Leahy teaches the method of claim 13, wherein the integral of the second portion of the blood input function is determined based on an expectation maximization (“maximum likelihood” [0055]) algorithm ("4DIG iterates over subsets of data in such a way as to ensure convergence to a maximum of F(W) in (7)…Unlike the full parametric model, the Patlak formulation may result in a concave cost function so that any local maximum is a global maximum…Setting the parameter .beta.  to zero in (7) or (8) reduces the approach to maximum likelihood which may also be used to compute the Patlak slope and intercept images." [0055]. “Any numerical optimization method other than 4DIG may be used to find an image that approximately maximizes a penalized likelihood function." [0071].  Note that B1(t), [0049], is the integral of the second portion of the blood input function, which is included in Eq. (7), [0051], and Eq. (8), [0052], through .lamda..sub.i(t), as follows from Eqs. (1)-(3), [0047]-[0049]. Therefore, the integral of the second portion of the blood input function is determined using “maximum likelihood” approach).
Regarding claim 16, Leahy teaches the method of claim 11, wherein the tracer is applicable to a two-tissue compartment model ("FIG. 3 illustrates an example of a two-compartment kinetic model that may be used for dynamic PET imaging." [0034]. "The Patlak model may provide an approximate solution to the two compartment kinetic model for irreversible tracers in the steady state period" [0047]).
Regarding claim 17, Leahy teaches the method of claim 11, wherein the tracer is an irreversible tracer (“The radioactive tracer may be injected… One of the most commonly used radiotracers is 18F-FDG (2-deoxy-2-(18F) fluoro-D-glucose), which is a glucose analog.” [0007]; “k4 = 0”; Fig. 3)
Regarding claim 18, Leahy teaches the method of claim 11, wherein the start time of the first time period is equal to or after a time point (“the time to steady state” [0060]) at which the distribution of the tracer in the subject is deemed to have reached a steady state (“where t1 is a user selected constant on the order of the time to steady state of the Patlak model.” [0060]. The start time can be selected by the user as recited).

Regarding claim 19, Leahy teaches the method of claim 11, wherein the PET scanner performs the scans of the subject at a single bed position (“a single bed position" [0059]) or at multiple bed positions (“FIG. 4 illustrates an example of dynamic PET scanning at multiple bed positions during which each bed position is scanned twice.” [0035]. “For whole-body imaging, there may be multiple bed positions” [0050]).
Regarding claim 20, Leahy teaches a non-transitory computer readable medium (“a data storage system 504 that may store any of the types of information, images and/or data that have been described herein” [0066], fig. 5; “memories (e.g., random access memories (RAMs), read-only memories (ROMs), and/or programmable read only memories (PROMS)), tangible storage devices (e.g., hard disk drives, CD/DVD drives, and/or flash memories)” [0067]) on which are stored instructions (“The computer system may include software (e.g., one or more operating systems, device drivers, application programs, and/or communication programs). When software is included, the software includes programming instructions and may include associated data and 
direct a positron emission tomography (PET) scanner (“scanner 501 ... that scans a portion of a patient” [0066], fig. 5) to perform scans of a subject (“a patient” [0066]) injected with a tracer (“radioactive tracer may be injected” [0007]) during a first time period (“the rest of the scan time (t > t1), where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]) “the scan time” [0060]), the tracer being injected into the subject at an injection time (“The radioactive tracer may be injected before … the start of the PET scan” [0007]) prior to the first time period ("before … the start of the PET scan” [0007]); 
generate PET images (“The Patlak slope and intercept images” [0042]) by reconstructing the PET data (“The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image reconstruction data processing system that may include software." [0042]) that are generated by the PET scanner (“scanner 501 ... that scans a portion of a patient” [0066], fig. 5; “acquires PET data using a dynamic PET protocol with at least two scans” [0020]; Claim 1) based on the scans of the subject;
[AltContent: arrow]determine a first portion (second term on the right-hand side of Eq. (1) : 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
[0047]) of a blood input function (“ blood input function C(t)” [0047]) of the tracer in the subject based on the PET images (“compute a blood input function ... with estimated patient arterial blood activity levels computed from the list-mode PET data” [0021]), the first portion of the blood input function being associated with the first time period (“measurement of the blood input 1), where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]);
[AltContent: connector][AltContent: arrow][AltContent: arrow]determine an integral (an integral of the first term on the right-hand side of Eq. (1): 
    PNG
    media_image1.png
    44
    767
    media_image1.png
    Greyscale
 [0047]) of a second portion (the first underlined term on the right-hand side of Eq. (1), [0047]) of the blood input function based on a kinetic model (the Patlak model [0043], “The Patlak model may provide an approximate solution to the two compartment kinetic model for irreversible tracers in the steady state period” [0047]) , the PET data (“The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image reconstruction data processing system that may include software." [0042]. “The blood input function required for the Patlak model may be estimated from the image data in combination with a population based average input function” [0043]), and the first portion of the blood input function (“two additional blood pool measurements may be made from two frames of the subject PET data for a bed position in which a large arterial vessel, such as the abdominal aorta, is visible. The constants mu, beta, gamma that define the input function for the subject may be determined from these two additional samples and C.sub.standard(t) so that the input function is continuous at t1” [0062]. The requirement of continuity at t1 of [0062] means that the integral is determined based on the first portion of the blood input function because at t> t1  the blood input function equals the first portion of the blood input function, and it is integrated to obtain the second portion), the second portion of the blood input function being associated with a second time period (period of (0<t < t1) [0060])  between the injection time and a start time (“t1” [0060]) of the first time period (“measurement of the blood input function C(t)... a population based estimate for the early scan 1) ... where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]); and
determine kinetic parameters (“slope and intercept“ [0042]; “where .kappa. is the net influx rate or slope parameter, and q is the intercept of the Patlak model.” [0047]) of the kinetic model based on the PET data (“The Patlak slope and intercept images may be reconstructed by combining the data from these scans using an image reconstruction data processing system that may include software." [0042]), the first portion of the blood input function (included in the Patlak model [0047]), and the integral of the second portion of the blood input function (“Approaches for the reconstruction of parametric whole or extended body PET images are now described, whose axial length 201 exceeds an axial extent 202 of a scanner, from list-mode PET data using a Patlak model to represent tracer dynamics.” [0040]. The Patlak model includes the first portion of the blood input function, and the integral of the second portion of the blood input function, in accordance with Eq. (1), [0047]), the kinetic parameters indicating a metabolism of the tracer in the subject (“tracer dynamics” [0040]; “where .kappa. is the net influx rate or slope parameter,” [0047]. The tracer dynamics which is represented by the slope and intercept parameters and the net influx rate indicate the metabolism of the tracer in the subject).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy as applied to claims 1 and 11, and further in view of Owens et al (US 20180369611), hereinafter, Owens.
Regarding claim 2, Leahy teaches the system of claim 1.
Leahy does not teach that when executing the set of instructions, the at least one processor is further directed to determine whether there is a lesion in the subject based on the kinetic parameters.
However, Owens discloses systems and methods for biological adaptive radiotherapy using PET tracer kinetics ([0006]), which is analogous art. Owens teaches that when executing the set of instructions, the at least one processor is further directed to determine whether there is a lesion (“tumor regions” [0045]) in the subject based on the kinetic parameters (“The imaging system 102 may comprise one or more PET detectors,...a patient may be injected with a tracer (e.g., PET tracer, …), and the imaging system may acquire data regarding the accumulation of 
Therefore, based on Owens’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leahy to have the at least one processor further directed to determine whether there is a lesion in the subject based on the kinetic parameters, when executing the set of instructions, as taught by Owens, in order to adapt treatment planning process (Owens: [0069]-[0070]).

Regarding claim 12, Leahy modified by Owens teaches the method of claim 11. 
 the method further comprising: determining whether there is a lesion in the subject based on the kinetic parameters.
However, Owens discloses systems and methods for biological adaptive radiotherapy using PET tracer kinetics ([0006]), which is analogous art. Owens teaches determining whether there is a lesion (“tumor regions” [0045]) in the subject based on the kinetic parameters (“The imaging system 102 may comprise one or more PET detectors,… a patient may be injected with a tracer (e.g., PET tracer, …), and the imaging system may acquire data regarding the accumulation of the tracer (qualitatively and/or quantitatively). The tracer accumulation location, size and shape of the tracer accumulation volumes, as well as tracer kinetics may provide an indication of various biological activity levels and/or physiological phenomena in the patient. The size and shape of tumor regions may be determined at least in part by the size and shape of regions of tracer uptake that exceed a pre-determined threshold.” [0045]; “measuring the metabolism of a tumor region by measuring FDG PET data may comprise using a gradient of SUV.sub.max to delineate between the tumor tissue and non-tumor tissue, for example, using a gradient of about 30-50% SUV.sub.max.”  [0057], Fig. 2A. “Evaluating biological activity and/or physiological data may comprise extracting various parameters of the patient and/or target region(s), including, but not limited to, target region delineation,... when the motion envelope of the patient's target region is reduced in size due to a specific biological function (e.g. using PET tracer kinetics to detect reduced regional pulmonary function which may have the side effect of reducing the motion envelope of a near-region target). [0069], Fig. 2B; “the adaptations and adaptive treatment planning process is performed on the same software as the original treatment plan.” [0070]).
Therefore, based on Owens’s teachings, it would have been prima facie obvious to one .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy as applied to claims 3 and 13, and further in view of Schmainda et al (US 20100296714), hereinafter, Schmainda.
Regarding claim 4, Leahy teaches the medical imaging device of claim 1.
Leahy does not teach that the integral of the second portion of the blood input function is determined based on a least squares (LS) algorithm.
However, Schmainda discloses multiparameter perfusion imaging with leakage correction, which is analogous art. Schmainda teaches that the integral of the second portion of the blood input function (integral in Eq. (8), [0027]) is determined based on a least squares (LS) algorithm (“the volume transfer constant between blood plasma and EES, K.sup.trans, and the fractional volume of the plasma space, v.sub.P, were determined on a voxel-by-voxel basis by linear least squares fitting of the linearized Patlak model to the tissue and plasma concentration-time curves: Eq. (8)” [0027]).
Therefore, based on Schmainda’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leahy to have the integral of the second portion of the blood input 

Regarding claim 14, Leahy teaches the method of claim 13. 
Leahy does not teach that the integral of the second portion of the blood input function is determined based on a least squares (LS) algorithm.
However, Schmainda discloses multiparameter perfusion imaging with leakage correction, which is analogous art. Schmainda teaches that the integral of the second portion of the blood input function (integral in Eq. (8), [0027]) is determined based on a least squares (LS) algorithm (“the volume transfer constant between blood plasma and EES, K.sup.trans, and the fractional volume of the plasma space, v.sub.P, were determined on a voxel-by-voxel basis by linear least squares fitting of the linearized Patlak model to the tissue and plasma concentration-time curves: Eq. (8)” [0027]).
Therefore, based on Schmainda’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leahy to have the integral of the second portion of the blood input function determined based on a least squares (LS) algorithm, as taught by Schmainda, in order to facilitate the data analysis by using conventional algorithms (Schmainda: [0027]).  



Response to Arguments
                                                         
11/10/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 3-9 of the REMARKS.
Claims 1-20
Leahy recites that "qC(t) does not teach or suggest the "first portion of a blood input function," as recited in claim 1. Similarly, … C(r)dr as descried in Leahy does not teach or suggest the "integral of a second portion of the blood input function," as recited in claim 1.” (Page 4). However, Leahy teaches a blood input function (“ blood input function C(t)” [0047]) of the tracer in the subject based on the PET images (“compute a blood input function ... with estimated patient arterial blood activity levels computed from the list-mode PET data” [0021]), the first portion of the blood input function being associated with the first time period (“measurement of the blood input function C(t)... with an image-based exponential model for the rest of the scan time (t > t1), where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]. The first time period is (t > t1)). Moreover, the same Patlak parameter q is used by the Applicant, for example, in [0078], (1), “qj denotes an intercept value … for voxel … j.” The second portion of the blood input function is associated with a second time period (period of (0<t < t1) [0060])  between the injection time and a start time (“t1” [0060]) of the first time period (“measurement of the blood input function C(t)... a population based estimate for the early scan time (t < t1) ... where t1 is a user selected constant on the order of the time to steady state of the Patlak model” [0060]). Because, the integral is taken over an interval [0<<t] with 
    PNG
    media_image2.png
    38
    64
    media_image2.png
    Greyscale
 (Leahy: [0047]) which is the second time period, Leahy teaches the integral of a second portion of the blood input function as recited in claim 1. The Applicant 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              




/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793